Motion Granted; Order filed January 19, 2012.




                                         In The

                       Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00401-CV
                                   ____________

                           SHARYON GATHE, Appellant

                                          V.

                         JOSEPH C. GATHE, JR., Appellee


                       On Appeal from the 308th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2006-69829


                                        ORDER

       This is an appeal from a judgment signed February 7, 2011. The clerk’s record was
filed July 15, 2011.

       Appellant filed a motion to supplement the clerk’s record. See Tex. R. App. P.
34.5(c). The record does not contain:

       1. Appellee’s Motion for Status Conference filed on May 10, 2010;

       2. Appellee’s Motion for Pre-Trial Conference filed on May 10, 2010;

       3. Order for New Trial and Scheduling Order signed by Judge Stansbury on January
       14, 2011; and
       4. Appellant’s Reminder of Past Due Findings of Fact and Conclusions of Law filed
       on March 25, 2011.
       The Harris County District Clerk is directed to file a supplemental clerk’s record on
or before February 2, 2012, containing the above-listed items.

       If the omitted items are not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted items are not a
part of the case file.



                                     PER CURIAM




                                                2